48 N.Y.2d 618 (1979)
In the Matter of B. A. Rittersporn, Jr., et al., Respondents,
v.
Anthony Sadowski et al., Constituting the Board of Elections of the City of New York, Respondents, and Thomas Venturini, Appellant.
Court of Appeals of the State of New York.
Argued August 29, 1979.
Decided August 30, 1979.
William F. Larkin and Alvin E. Heutchy for appellant.
Lloyd R. Targer for petitioners-respondents.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur in memorandum.
*619MEMORANDUM.
The order of the Appellate Division should be affirmed, without costs.
We have examined appellant's challenges to the designating petition based on several specified grounds and find them to be without merit. In particular we reject his contention that the presumption of regularity which attaches to the acts of a commissioner of deeds as a public officer should be inapplicable as a matter of law to statements of a commissioner of deeds who is the candidate named in the designating petition on which his statements appear (see Election Law, § 6-132, subd 3).
Appellant's general challenge to the petition grounded in principles of permeation in consequence of claimed irregularities or fraud or both presented questions of fact which, having been determined against appellant at Special Term and affirmed in the Appellate Division, are now beyond the scope of our review.
Order affirmed.